                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MICHAEL TYSON LEE,                )
                                  )
    Plaintiff,                    )
                                  )
    v.                            ) CIVIL ACTION NO. 2:19-CV-692-ALB
                                  )
JUDGE MICHAEL JONES, JR., et al., )
                                  )
    Defendants.                   )

                                        ORDER

      On October 28, 2019, the Magistrate Judge filed a Recommendation (Doc. 4) to

which no timely objections have been filed. Upon an independent review of the record and

upon consideration of the Recommendation, it is ORDERED as follows:

      1. The Recommendation of the Magistrate Judge be and is hereby ADOPTED;

      2. Plaintiff’s complaint against Defendant Jones is DISMISSED with prejudice

under 28 U.S.C. § 1915(e)(2)(B)(i) & (iii));

      3. Plaintiff’s complaint against City of Andalusia is DISMISSED without prejudice

under 28 U.S.C. § 1915(e)(2)(B)(ii);

      4. This case is DISMISSED prior to service of process.

      Final Judgment will be entered separately.

      DONE this 6th day of December, 2019.


                                        /s/ Andrew L. Brasher
                                  ANDREW L. BRASHER
                                  UNITED STATES DISTRICT JUDGE
